 

Exhibit 10.1

 

AMENDMENT TO
STANDSTILL AGREEMENT

 

This Amendment, dated this 27th day of March, 2019 (the “Amendment”), to the
Standstill Agreement, dated February 20, 2018 (the “Standstill Agreement”), is
by and among MB Bancorp, Inc. (the “Company”), Stilwell Activist Fund, L.P.
(“Activist Fund”), Stilwell Activist Investments, L.P. (“Activist Investments”),
Stilwell Partners, L.P. (“Stilwell Partners”), Stilwell Value LLC (“Stilwell
Value”), and Joseph Stilwell, an individual (collectively, with Activist Fund,
Activist Investments, Stilwell Partners, and Stilwell Value, the “Stilwell
Group,” and each individually, a “Stilwell Group Member”), and Corissa B.
Porcelli (formerly known as Corissa J. Briglia), an individual (the “Nominee”).

 

WHEREAS, the parties hereto are parties to the Standstill Agreement; and

 

WHEREAS, the parties hereto desire to amend the Standstill Agreement as set
forth herein; and

 

WHEREAS, Section 12 of the Standstill Agreement provides, among other things,
that the Standstill Agreement may not be modified, amended, altered or
supplemented except by a written agreement executed by all of the parties; and

 

WHEREAS, Section 3(a) of the Standstill Agreement provides, among other things,
that the Company agreed that (i) at its 2018 Annual Meeting of Stockholders, the
Nominee would be nominated for election to serve in the Company’s class of
directors whose term expires at the Company’s 2019 Annual Meeting of
Stockholders, and (ii) that at Madison Bank of Maryland’s (the “Bank”) 2018
Annual Meeting of Stockholders, the Nominee would be elected for a one-year-term
expiring at the Bank’s 2019 Annual Meeting of Stockholders; and

 

WHEREAS, Section 3(d)(iii) of the Standstill Agreement provides, among other
things, that the Nominee agrees to promptly submit her resignation as a director
in the event of the termination of the Standstill Agreement prior to the
Company’s 2019 Annual Meeting of Stockholders; and

 

WHEREAS, Section 5 of the Standstill Agreement provides, among other things,
that the Standstill Agreement will remain in effect for a period expiring as of
the close of business on the date of the Company’s 2019 Annual Meeting of
Stockholders, provided, however, the Stilwell Group may terminate the Standstill
Agreement at any time after the date of the Company’s 2018 Annual Meeting of
Stockholders by delivery of written notice to the Company, provided further,
that the Nominee, Alternate or Replacement Director, as the case may be, resigns
as a director of the Company and the Bank in accordance with paragraph (iii) of
Section 3(d) thereof; and

 

WHEREAS, the parties desire for Nominee to continue to serve on the Company’s
and the Bank’s Boards of Directors for an additional one-year term, and,
accordingly, desire to extend the term of the Standstill Agreement until the
close of business on the date of the Company’s 2020 Annual Meeting of
Stockholders.

 



1



 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Definitions. Each capitalized term used and not otherwise defined herein
shall have the meaning assigned to such term in the Standstill Agreement.

 

2.     Nomination to Serve Additional One-Year Term. The Board of Directors of
the Company (i) will cause the Nominee to be nominated at the Company’s 2019
Annual Meeting of Stockholders to serve on the Company’s Board of Directors
until the 2020 Annual Meeting of Stockholders, and (ii) will cause the Bank’s
Board of Directors to elect the Nominee to serve on the Bank’s Board of
Directors for an additional one year term expiring at the Bank’s 2020 Annual
Meeting of Stockholders.

 

3.     Extension of the Term. The term of the Standstill Agreement is hereby
extended such that the Standstill Agreement will remain in effect for a period
expiring as of the close of business on the date of the Company’s 2020 Annual
Meeting of Stockholders.

 

4.     Amendment to Section 3(a)(i). Section 3(a)(i) is hereby deleted in its
entirety and replaced with the following:

 

“(i) Effective March 27, 2018, the Board of Directors of the Company will be
expanded by one board seat, and the Nominee will be appointed a director of the
Company to serve in the class of directors with terms expiring at the Company’s
2018 Annual Meeting of Stockholders and will be nominated at the 2018 Annual
Meeting of Stockholders to serve until the 2019 Annual Meeting of Stockholders
or, in each case, until her successor, if any, is elected and qualified.
Effective February 26, 2019, the Board of Directors of the Company agrees to
nominate the Nominee on the Company’s slate of directors at the Company’s 2019
Annual Meeting of Stockholders to serve on the Board of Directors of the Company
until the Company’s 2020 Annual Meeting of Stockholders or until her successor,
if any, is elected and qualified. Effective March 27, 2018, the Board of
Directors of the Company will cause the Board of Directors of its wholly owned
subsidiary Madison Bank of Maryland (the “Bank”) to expand the Bank’s Board of
Directors by one board seat and to appoint the Nominee to fill the vacancy
created by the expansion of the Bank’s Board of Directors to serve in the class
of directors with terms expiring at the Bank’s 2018 Annual Meeting of
Stockholders and to elect the Nominee for an additional one year term expiring
at the Bank’s 2019 Annual Meeting of Stockholders or, in each case, until her
successor, if any, is elected and qualified. Effective February 26, 2019, the
Board of Directors of the Company agrees to cause the Bank’s Board of Directors
to elect the Nominee for an additional one year term expiring at the Bank’s 2020
Annual Meeting of Stockholders, or until her successor, if any, is elected and
qualified;”

 

5.     Amendment to Section 3(d)(iii). Section 3(d)(iii) is hereby deleted in
its entirety and replaced with the following:

 

“(iii) The Nominee agrees to promptly submit her resignation as a director of
the Company’s Board of Directors and the Bank’s Board of Directors in the event
of the termination of this Agreement prior to the Company’s 2020 Annual Meeting
of Stockholders.”

 



2



 

6.     Amendment to Section 5. Section 5 of the Standstill Agreement is hereby
deleted in its entirety and replaced with the following:

 

“5. Term. This Agreement shall be effective upon the execution of the Agreement,
and will remain in effect for a period expiring as of the close of business on
the date of the Company’s 2020 Annual Meeting of Stockholders, provided,
however, the Stilwell Group or the Nominee may terminate this Agreement at any
time after the date of the Company’s 2018 Annual Meeting of Stockholders by
delivery of written notice to the Company, provided further, that the Nominee,
Alternate or Replacement Director, as the case may be, resigns as a director of
the Company and the Bank in accordance with paragraph (iii) of Section 3(d)
hereof.”

 

7.     Corporate Authorization. Each party to this Amendment hereby represents
and warrants to the other parties that the execution, delivery and performance
of this Amendment are within its corporate powers and have been duly authorized
by all necessary corporate action on the part of such party.

 

8.     Governing Law. Unless applicable federal law or regulation is deemed
controlling, Maryland law shall govern the construction and enforceability of
this Amendment. Any and all actions concerning any dispute arising hereunder
shall be filed and maintained in the United States District Court for the State
of Maryland or, if there is no basis for federal jurisdiction, in the Circuit
Court for Harford County, Maryland. The Nominee agrees that the United States
District Court for the State of Maryland and the in the Circuit Court for
Harford County, Maryland may exercise personal jurisdiction over the Nominee in
any such actions.

 

9.     Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Until and unless each party
has received a counterpart of this Amendment signed by each of the other
parties, this Amendment shall have no effect, and no party shall have any right
or obligation under this Amendment (whether by virtue of any other oral or
written agreement or other communication). This Amendment shall become effective
when each party shall have received a counterpart hereof signed by the other
parties.

 

10.   Binding Effect. Except to the extent expressly provided herein, the
Standstill Agreement shall remain in full force and effect in accordance with
its terms.

 

[Signature page follows]

 



3



 

IN WITNESS WHEREOF, this Amendment has been duly executed by the undersigned and
is effective as of the day and year first above written.

 



STILWELL ACTIVIST INVESTMENTS, L.P.     Stilwell Value LLC       General Partner
          By:  /s/  Megan Parisi       Megan Parisi       Member          
STILWELL PARTNERS, L.P.       Stilwell Value LLC       General Partner          
By: /s/  Megan Parisi       Megan Parisi       Member           STILWELL
ACTIVIST FUND, L.P.       Stilwell Value LLC       General Partner           By:
/s/  Megan Parisi       Megan Parisi       Member           STILWELL VALUE LLC  
        By: /s/  Megan Parisi       Megan Parisi       Member           JOSEPH
STILWELL           By: /s/  Joseph Stilwell       Joseph Stilwell           MB
BANCORP, INC.           By: /s/  Philip P. Phillips       Philip P. Phillips    
  President and Chief Executive Officer

 



4



 

NOMINEE         By:  /s/  Corissa B. Porcelli       Corissa B. Porcelli  



 



5

 